Citation Nr: 1040435	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-05 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to May 28, 2010, and a rating higher than 20 
percent since.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran had active military service from September 1951 to 
September 1954.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted the Veteran's claim for service connection for bilateral 
hearing loss and assigned an initial 0 percent (i.e., 
noncompensable) rating retroactively effective from June 22, 
2004, the date of receipt of his claim.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In February 2009, as support for his claim, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law Judge 
of the Board - also commonly referred to as a Travel Board 
hearing.

Subsequently, in April 2009, the Board remanded the claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration - including especially 
having the Veteran's hearing acuity retested and measured in a 
format of the type required to determine whether it is worse than 
when previously examined so as to, in turn, entitle him to a 
higher rating for this disability.

Initially, the attempts following that April 2009 remand to 
schedule this additional VA hearing evaluation were unsuccessful.  
However, the Board determined in May 2010 that the Veteran had 
provided justification for his inability to report for that 
additional examination (the unexpected flooding of his home).  He 
also had indicated his continued willingness to report for this 
additional examination.  So the Board again remanded his claim to 
the RO via the AMC to reschedule his examination.



The Veteran had this additional VA examination on May 28, 2010, 
and based on the results the AMC issued a decision in August 2010 
increasing the rating for the bilateral hearing loss from 0 to 20 
percent as of the date of that examination.  He has continued to 
appeal, requesting an even higher rating.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is 
seeking the highest possible rating unless he expressly indicates 
otherwise).

As previously noted, the Board has advanced this case on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  According to the results of his initial January 2005 VA 
compensation examination, so for the initial period at issue 
prior to May 28, 2010, the Veteran had Level I hearing loss in 
each ear (meaning bilaterally).

2.  The results of his most recent May 2010 VA compensation 
examination show he now has Level VIII hearing loss in his right 
ear and Level IX hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating 
for the bilateral hearing loss prior to May 28, 2010.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.85, 
4.86 (2010).

2.  However, the criteria are met for a higher 50 percent rating, 
though no greater, for this disability since May 28, 2010.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.85, 
4.86 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), that for an increased-compensation claim, 38 
U.S.C. § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase has on 
the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June and 
December 2004, March 2006, March 2008 and August 2010.  The 
letters, especially in combination, informed him of the evidence 
required to substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the March 2006, March 2008 and August 2010 letters complied 
with Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  In cases, as here, where 
an increased-rating claim arose in another context, namely, the 
Veteran trying to establish his underlying entitlement to service 
connection, and the claim was subsequently granted and he has 
appealed a downstream issue such as the initial disability rating 
assigned, the underlying claim has been more than substantiated, 
it has been proven, thereby rendering § 5103(a) notice no longer 
required because its initial intended purpose has been served.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once 
a notice of disagreement (NOD) has been filed, for example 
contesting a "downstream" issue such as the initial rating 
assigned for a disability, the notice requirements of 38 U.S.C. 
§§ 5104 and 7105 regarding a rating decision and SOC control as 
to the further communications with the appellant, including as to 
what evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.  Id.; see also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-
2003 (Dec. 22, 2003).  And the Veteran received this required SOC 
discussing this downstream element of his claim for a higher 
initial rating for his disability and citing the applicable 
statutes and regulations.  Moreover, in any event, as mentioned, 
he was provided the additional Dingess notice concerning the 
downstream disability rating and effective date elements of his 
claim.

And of equal or even greater significance, since providing that 
additional (and not technically required) Dingess notice, the RO 
has gone back and readjudicated his claim for a higher rating for 
his disability in the July 2006, April 2007, July and November 
2008, January 2010, and August 2010 SSOCs - including 
considering the additional evidence received in response to that 
additional notice.  See again Mayfield IV and Prickett, supra.  
So any arguable timing defect in the provision of that additional 
notice, since it did not precede the initial adjudication of his 
claim, has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his 
service treatment records (STRs), VA treatment records and 
statements in support of his claim.  In addition, the RO and AMC 
arranged for VA compensation examinations in January 2005, May 
2008 and subsequent addendum in November 2008, and most recently 
in May 2010 to assess and reassess the severity of his bilateral 
hearing loss, which is now the determinative downstream issue 
since his appeal is for a higher rating for this disability.  The 
record is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the current 
rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the 
most recent VA compensation examination of the Veteran's 
bilateral hearing loss was in May 2010, so only a few months ago, 
following and as a result of the Board's remand of his claim.  
And the report of that evaluation contains all the findings 
needed to properly evaluate this disability.  38 C.F.R. § 4.2.  
And since the AMC was able to have him reexamined to reassess the 
severity of his disability, there was substantial compliance with 
this remand directive.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the Board is satisfied that VA has provided all 
assistance required by the VCAA and appellate review may proceed 
without prejudicing the Veteran.  



II.  Governing Statutes, Regulations and Cases Concerning an 
Increased-Rating Claim

Since the Veteran's claim arises from his disagreement with the 
initial rating assigned following the granting of service 
connection in February 2005 for his bilateral hearing loss, some 
discussion of the Fenderson case is warranted.  Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court 
noted the distinction between a new claim for an increased 
evaluation of a 
service-connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in question 
has just been service connected.  In the former situation, 
the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance.  
See also, however, Hart v. Mansfield, 21 Vet App 505 (2007) (a 
decision of the Court holding that, in determining the 
present/current level of disability for any increased-evaluation 
claim, the Board must consider whether the rating should be 
"staged").  Similarly, in the latter Fenderson scenario, where, 
as here, the Veteran has expressed dissatisfaction with the 
assignment of an initial rating, VA also must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability warrants 
the assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126.

The Veteran's bilateral hearing loss was originally evaluated as 
noncompensable (i.e., 0 percent), effective from June 22, 2004, 
the date of receipt of his claim.  But, as mentioned, this 
initial rating since has been increased to 20 percent as of May 
28, 2010, the date of his most recent VA compensation examination 
indicating a worsening of his hearing acuity to this greater 
level.  So in deciding this claim, the Board has to consider 
whether he was entitled to a rating higher than 0 percent prior 
May 28, 2010, and whether he has been entitled to a rating higher 
than 20 percent since.



Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic Codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2010).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In making these determinations for a hearing loss claim, it is 
important for the Veteran to understand that the assignment of 
disability ratings for hearing impairment are derived by a 
mechanical, i.e., nondiscretionary application of the rating 
schedule to the numeric designations based on the examination 
results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).



Evaluations of bilateral hearing loss range from noncompensable 
(i.e., 0 percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech discrimination 
test (Maryland CNC) and the average hearing threshold, as 
measured by puretone audiometric tests at the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I, 
for essentially normal hearing acuity, through level XI for 
profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poor hearing.  The 
percentage evaluation is located at the point where the rows and 
column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that, in cases of exceptional hearing 
loss, when the puretone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman numeral.  
Each ear will be evaluated separately.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets to 
include the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10.  The Court also held that audiometric testing in 
sound-controlled rooms like those provided during VA compensation 
examinations are adequate testing grounds for rating purposes.  
The Court noted, as well, that, even if an audiologist's 
description of the functional effects of the Veteran's hearing 
disability was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  Id.

In this case, the Veteran has not offered any expert audiological 
medical evidence suggesting an audiometry test conducted in a 
sound-controlled room or environment produces inaccurate, 
misleading, or clinically unacceptable test results.  Nor has he 
offered any expert medical evidence demonstrating that an 
alternative testing method exists and that such method is in use 
by the general medical community.  However, prior to the May 2010 
Board remand, the Veteran offered his own unsubstantiated opinion 
as the adequacy and need for an additional audiological 
evaluation specifically for rating purposes when he had received 
an audiological consult in July 2008 at the VA Hospital (VAH) in 
Madison, Wisconsin.  See again Martinak (noting that, even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.).  Regardless, the Veteran has not 
presented any evidence that the testing was defective or that 
there was any prejudice caused by any deficiency in the 
examination beyond his belief an additional examination was 
unnecessary.



i.  Entitlement to a Compensable Rating prior to May 28, 2010

The Veteran's first VA audiology evaluation was conducted in 
January 2005.  His puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
45
45
LEFT
25
25
45
45
50

The average puretone threshold was 40 decibels in the right ear 
and 41 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent for the right ear, and 
94 percent for the left ear.

Applying the results of that January 2005 examination to Table VI 
yields values of Level I for each ear, right and left.  Applying 
these values to Table VII indicates his bilateral hearing loss at 
that time was noncompensable, i.e., 0 percent disabling. 

In order to ensure all the evidence is addressed concerning the 
period prior to May 28, 2010, a brief review of the evidence as 
discussed in the April 2009 and May 2010 Board remands is 
necessary.

As previously addressed in the May 2010 Board remand, the Veteran 
pointed out he had received annual VA hearing examinations in 
June 2004 and June 2005 at the VAH in Madison, Illinois.  These 
examinations were not administered specifically for compensation 
purposes, rather as part and parcel of his treatment.  And, 
again, the reports of those evaluations at the Madison facility 
were not presented in the type of graphical format described in 
§§ 4.85 and 4.86 to permit the Board to determine whether they 
showed greater hearing loss.  And the Board, itself, was not 
permitted to interpret the data in those reports.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  Regardless, the report of 
the more recent June 2005 evaluation indicated in the remarks 
section that the Veteran had "stable" hearing loss, suggesting no 
increase in his disability since his prior evaluation. 

The Veteran also received another VA compensation examination in 
May 2008.  But, after reviewing the Veteran's claims file and 
medical history and conducting an objective clinical evaluation, 
the examiner was unable to obtain reliable puretone thresholds or 
word recognition scores required to ascertain the current level 
of the Veteran's hearing loss.

The Veteran was reexamined only a few months later, in July 2008, 
but again, this time at the VAH in Madison, Illinois (rather than 
at the VAMC in Houston, Texas).  The report of that July 2008 
reexamination started out by indicating a previous examination in 
June 2006 (so following the yearly examinations he had had at 
this facility in June 2004 and June 2005) had shown "mild-severe 
sensorineural hearing loss 750-8000 Hz (AD) [right ear]" and 
"moderate-severe sensorineural hearing loss 500-8000 Hz (AS) 
[left ear]."  The examiner's report also indicated the Veteran 
believed his hearing had gotten worse during the two years since 
the June 2006 evaluation.  The VA compensation examiner therefore 
recommended a 4-week follow-up.

During the next two months, August and September 2008, the 
Veteran had the follow-up examinations - including fitting new 
hearing aids since his old ones were no longer sufficient to 
provide the required amount of amplification.  The reports of 
those follow-up evaluations noted the results of the July 2008 
examination had suggested a "slight decline" in his hearing 
acuity.

And in support of his claim for an increased rating, during his 
February 2009 hearing before the Board the Veteran cited the 
results of those July, August and September 2008 evaluations at 
the VAH in Madison, Illinois, as grounds for increasing the 
rating for his bilateral hearing loss to a compensable level 
(maintaining his hearing loss is at least 40-percent disabling).  
He alleged that the audiologists at the VAH in Madison, Illinois, 
were much better at assessing the severity of his bilateral 
hearing loss versus those at the VAMC in Houston, Texas, who 
conducted his VA compensation examinations.



But as the Board previously explained, even if indeed true, the 
audiologists at the VAH in Madison - just as they had failed to 
after examining the Veteran in June 2004 and June 2005, had not 
provided the puretone thresholds for the relevant frequencies or 
the speech recognition measurements after more recently examining 
him in July, August and September 2008 - especially in the type 
of graphical format required to ascertain the current level of 
disability according to the rating criteria of 38 C.F.R. §§ 4.85 
and 4.86.  See again Kelly, 7 Vet. App. at 474.

In considering all this additional evidence, submitted since the 
Veteran's January 2005 VA compensation examination, the Board 
determined there was sufficient evidence to suggest his hearing 
loss had increased in severity, thus forming the basis for the 
initial April 2009 remand.  However, as mentioned, he voiced his 
continued dismay at having to be reexamined, even at the VAH in 
Madison where he had previously indicated he preferred to be 
examined and treated, primarily stemming from his mistaken belief 
that the results of the June 2008 hearing test at that facility 
provide all of the information needed to properly rate his 
disability.  But as the Board previously explained when remanding 
his claim in April 2009, although there are indications he had 
his speech recognition measured using the Maryland CNC test, and 
his puretone thresholds measured at the required frequencies of 
1,000 to 4,000 Hertz, the data obtained from those tests was not 
presented in a graphical format permitting the Board to 
meaningfully interpret the results so as to, in turn, address the 
applicable rating criteria of 38 C.F.R. §§ 4.85 and 4.86.  See 
again Kelly, 7 Vet. App. at 474..

After learning that his additional June 2009 VA compensation 
examination at the VAH in Madison had been cancelled, the Veteran 
submitted a letter in July 2009 indicating he had contacted that 
facility in June 2009 and informed someone there that he would be 
unable to make that examination appointment.  He explained that 
he was unable to make that appointment because his home had been 
flooded earlier in the year due to burst pipes.  He therefore 
requested to reschedule his examination after July 20, 2009, so 
he would have time in the interim to attend to the urgent matters 
regarding his water-damaged home.  He also stated that he had not 
heard from VA regarding the rescheduling of his examination as he 
had requested.

In a January 2010 SSOC, the Veteran's claim for a compensable 
rating for his bilateral hearing loss was again denied.  It was 
indicated that since he had refused to have his VA examination, 
there was no evidence that he had sufficient hearing loss to 
warrant a compensable evaluation under 38 C.F.R. § 4.85 and 4.86.

In a letter since received at the AMC in February 2010, in 
response to that SSOC, the Veteran reiterated his assertions 
concerning his supposed failure to attend the June 2009 scheduled 
VA examination, also again noting the emergency situation that 
had precluded him for attending that evaluation - namely, the 
unexpected and sudden flooding of his home.  So he again 
requested to reschedule this examination and again indicated his 
readiness and willingness to report for this examination 
if rescheduled and if provided sufficient time to obtain the 
necessary transportation (indicating it is a 138 mile round trip 
from his home in Freeport to Madison, and that he is still 
heavily involved with trying to settle the insurance claim 
concerning the water damage to his home).  As indicated in the 
second Board remand dated in May 2010, the Board found he had 
shown sufficient good cause pursuant to 38 C.F.R. § 3.655, and 
his VA audiological examination therefore was rescheduled.

Thus, after again considering all the evidence of record prior to 
the Veteran's May 2010 VA compensation examination, the 
audiometric results sufficient for rating purposes pursuant to 
38 C.F.R. § 4.85 do not warrant a higher initial disability 
rating for the period prior to May 28, 2010.

The Veteran also does not have the type of exceptional hearing 
impairment contemplated by 38 C.F.R. § 4.86(a) and (b), so this 
regulation does not apply.



ii.  Entitlement to a Rating Higher than 20 percent since May 28, 
2010

The Veteran more recently had another VA audiology evaluation in 
May 2010.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
65
65
60
70
LEFT
55
70
65
70
80

The average puretone threshold was 65 decibels in the right ear 
and 71.25 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 46 percent for the right ear, and 
38 percent for the left ear.

Applying the results of that May 2010 examination to Table VI 
yields values of Level VIII for the right ear and Level IX for 
the left.  Whereas applying these results to Table VIA yields a 
Roman numeral value of V for the right ear and VI for the left 
ear - which are lower values than those obtained under Table VI 
and result in only a 20 percent disability rating when in turn 
computed under Table VII.  However, 38 C.F.R. § 4.86(a) - for an 
exceptional pattern of hearing impairment, indicates to apply the 
higher level of impairment between Tables VI and VIA.  
And applying the higher values obtained using Table VI to Table 
VII indicates the Veteran's bilateral hearing loss is now 50-
percent disabling.  Hence, he has been entitled to this higher 
rating since that May 28, 2010 VA examination.  See, e.g., 
Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the 
three possible effective dates that may be assigned for a higher 
rating depending on the facts of the particular case:  (1) if an 
increase in disability occurs after the claim is filed, the date 
that the increase is shown to have occurred (date entitlement 
arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in 
disability precedes the claim by a year or less, the date that 
the increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability 
precedes the claim by more than a year, the date that the claim 
is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

The results of the initial VA compensation examination in January 
2005, however, indicated the Veteran's bilateral hearing loss was 
0-percent disabling, meaning noncompensable, since he had Level I 
hearing loss in both his right and left ears.  See again 
38 C.F.R. § 4.85, Table VII.  He did not meet the requirements 
for this even higher 50 percent rating (meaning even higher than 
20 percent) until his most recent May 2010 VA compensation 
examination, so the date of that examination marks the effective 
date of this even higher rating.

At no time, however, does the evidence support his assertion he 
had a compensable level of bilateral hearing loss prior to May 
28, 2010, or hearing loss more severe than 50-percent disabling 
at any time since, so the Board cannot further "stage" 
this rating.  See Fenderson, 12 Vet. App. at 125-26.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
bilateral hearing loss disability has markedly interfered with 
his ability to work, meaning above and beyond that contemplated 
by the current schedular ratings for this disability.  According 
to 38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability - especially where, as here, the 
Veteran now has what generally may be considered a rating in the 
higher range of the Rating Schedule.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, 
noting the disability rating, itself, is recognition that 
industrial capabilities are impaired.



Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  His evaluation and 
treatment has been primarily - if not exclusively, 
on an outpatient basis, not as an inpatient, much less frequent 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A compensable rating prior to May 28, 2010, is denied.

However, an even higher 50 percent rating - though no greater 
rating, is granted as of May 28, 2010, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


